DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 15-17 of U.S. Patent No. 9,707,331. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 63-64, ‘331 discloses in claims 1-3 and 15-17, a filter media (‘331 claim 1) used as part of a filter apparatus including carbon cores (‘331 claim 1) having a PHEMA coating (’331 claims 16-17), pore volume of 1.68-2.17cc/g (‘331 claim 1), particle diameter of 0.45-1.15mm (‘331 claim 2), and apparent density of 0.19-0.2g/cc (‘331 claim 1 provides less than about 0.2g/cc while ’331 claim 3 provides the claimed range).
Claims 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 15-16 of U.S. Patent No. 10,098,997. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 63-64, ‘997 discloses in claims 1-3 and 15-16, a filter media (‘997 claim 1) used as part of a filter apparatus including carbon cores (‘997 claim 1) having a PHEMA coating (‘997 claims 15-16), pore volume of 1.68-2.17cc/g (‘997 claim 1), particle diameter of 0.45-1.15mm (‘997 claim 2), and apparent density of 0.19-0.2g/cc (‘997 claim 3 provides the claimed range).
Claims 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-12 of U.S. Patent No. 10,369,264. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 63-64, ‘264 discloses in claims 1-3 and 10-12, a filter media (‘264 claim 1) used as part of a filter apparatus kit including carbon cores (‘264 claim 1) having a PHEMA coating (‘264 claims 10-12), pore volume of 1.68-2.17cc/g (‘264 claim 1), particle diameter of 0.45-1.15mm (‘264 claim 2), and apparent density of 0.19-0.2g/cc (‘264 claim 3 provides the claimed range).
Claims 36-39, 42-45, 48-53, and 56-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,569,004. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 36, ‘004 claim 1 provides a method of treating a subject with cancer of the liver (“isolating blood flow”, “administering…arterially” implies ‘percutaneous’) including administering chemotherapy to the isolated liver, filtering blood using carbon cores of appropriate pore volume and returning filtered blood to the patient in claim 1. With respect to “perfusing…for a period of time sufficient to provide a therapeutic effect”, either ‘004 implicitly provides such function by the meaning of “treating a subject” or it would have been obvious to the ordinary artisan to have achieved such a step for the purpose of effectively treating the cancer.
Regarding claims 37-39 and 42, ‘004 claims 2-4 and 7 respectively anticipate or otherwise disclose the claimed features.
Regarding claims 43 and 45, ‘004 claims 1 and 3 provides a method of treating a subject with cancer of the liver (“isolating blood flow”, “administering…arterially” implies ‘percutaneous’) including administering chemotherapy to the isolated liver, filtering blood using carbon cores of appropriate pore volume and returning filtered blood to the patient in claim 1. With respect to “perfusing…for a period of time sufficient to provide a therapeutic effect”, either ‘004 implicitly provides such function by the meaning of “treating a subject” or it would have been obvious to the ordinary artisan to have achieved such a step for the purpose of effectively treating the cancer.
Regarding claims 44 and 49, ‘004 claims 2 and 7-9 anticipates or otherwise disclose the claimed features.
Regarding claims 50-53, ‘004 claims 1-4 provides a method of treating a subject with cancer of the liver (“isolating blood flow”, “administering…arterially” implies ‘percutaneous’) including administering chemotherapy to the isolated liver, filtering blood using carbon cores of appropriate pore volume and returning filtered blood to the patient in claim 1. With respect to “perfusing…for a period of time sufficient to provide a therapeutic effect”, either ‘004 implicitly provides such function by the meaning of “treating a subject” or it would have been obvious to the ordinary artisan to have achieved such a step for the purpose of effectively treating the cancer.
Regarding claims 56-57, ‘004 claims 7-9 anticipates or otherwise disclose the claimed features.
Regarding claims 58-61, ‘004 claims 1-4 provides a method of treating a subject with cancer of the liver (“isolating blood flow”, “administering…arterially” implies ‘percutaneous’) including administering chemotherapy to the isolated liver, filtering blood using carbon cores of appropriate pore volume and returning filtered blood to the patient in claim 1. With respect to “perfusing…for a period of time sufficient to provide a therapeutic effect”, either ‘004 implicitly provides such function by the meaning of “treating a subject” or it would have been obvious to the ordinary artisan to have achieved such a step for the purpose of effectively treating the cancer.
Regarding claims 62, ‘004 claim 7 anticipates or otherwise disclose the claimed features.
Claims 40-41, 46-47, and 54-55 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,569,004 in view of Fennimore et al. (USP 4,076,892). 
Regarding claims 40-41, 46-47, and 54-55, ‘004 provides all limitations set forth above. ‘004 does not expressly provide the particular coating as a PHEMA coating.
Fennimore discloses a process for coating a carbon particle with a biocompatible polymer (title/abstract) such as PHEMA (Abstract) wherein the polymer coating helps alleviate contamination of fluid by introduction of fines/impurities (C1/L5-25). Fennimore further provides the carbons coated with PHEMA are useful in blood treatments as well as in treatment of other fluids wherein purity is essential (C1/L5-25). As such, Fennimore uses PHEMA to provide biocompatibility (C1/L45-50) as well as to reduce fines/other impurities being introduced into the fluid being treated.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified ‘004 to use the PHEMA coating of Fennimore as the polymer coating for the purpose of providing for biocompatibility for the purpose of providing a technique and coating that eliminates the risk of impurities and carbon fines from being introduced to the fluid being treated so as to ensure higher purity fluid being discharged from the process.
Claims 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8 of U.S. Patent No. 11,241,522. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 63-64, ‘264 discloses in claims 1-3, 7-11, 13-14, a filter media (‘522 claim 1) used as part of a filter apparatus including carbon cores (‘522 claims 1, 9) having a PHEMA coating (‘522 claims 7-8, 13-14), pore volume of 1.68-2.17cc/g (‘522 claims 1, 9), particle diameter of 0.45-1.15mm (‘522 claims 2, 10), and apparent density of 0.19-0.2g/cc (‘522 claims 3 and 11 provides the claimed range).
Duplicate Claims
Claim 45 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 38. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 51 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 43. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 52 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 39. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 36-64 would be allowable if timely filed terminal disclaimers were filed and/or suitable amendments provided.
The following is a statement of reasons for the indication of allowable subject matter:  
Bahm (US 2005/0279696) is the closest art of record as it relates to the extraction media employed in the instant claims.  Bahm discloses a filter apparatus (title/abstract) having a housing (22), inlet (24), outlet (26) with an extraction media contained therein (28, [0120]) and comprising carbon cores ([0063]) and a polymer coating on the carbon cores ([0063]), the carbon cores have a pore volume of 1.68-2.17 cc/g ([0084]).  While Bahm does describe the use of some methacrylate polymers ([0109]), these are explicitly in the group of cationic coating materials.  In related application (15/651141), Applicant’s remarks (with references cited) filed 4/2/2018 established the undesirability and lack of hemo-compatibility of the polymers employed by Bahm.  Furthermore, Bahm is specifically directed towards treatment of potable water (Abstract, [0002]) and makes no mention regarding the application of the filter to blood or other biological fluids.  Accordingly, one having ordinary skill in the art at the time of the invention would not have reasonably expected to successfully employ the Bahm filter (which is lacking hemocompatible polymers to begin with) in the method of treating a subject with cancer of the liver or to a method for delivering a small molecule chemotherapeutic agent.
Bodden (USP 5,069,662) exemplifies a cancer treatment method with the double balloon catheter (figure 6 for example) for treating liver cancer or other cancers (see claim 1, C10/L5-40).  Bodden does employ activated carbon (C18/L44-C19/L7).  Bodden fails to disclose a suitable hemocompatible polymer coated carbon core extraction media.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759